DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-23 are pending.
This action is Final.

Claim Objections
Claims 15-16 are objected to because of the following informalities:  claims 15-16 amended sections have commas located in space that should be deleted and the commas located immediately after text. Claim 16 was amended to recite “an at least one electronics unit contour” and should be amended to the previous form of “an electronics unit contour” to match subsequent presentation and other claims usage. Appropriate correction is required.

Double Patenting
Applicant is advised that should claims 8-9 be found allowable, claims 17-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the at least one analyte in the body fluid" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one electronics unit" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one sensor patch" in lines 9, 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the detection of the analyte" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one electronics unit" in lines 5, 7, 9, 11, 13  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one sensor patch" in lines 7-8, 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least two sensor contacts" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the electronics unit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the sensor patch" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (Brister, US 2013/0267809) in view of Roper et al. (Roper, US 5,879,373).
Regarding claim 1, Brister teaches a sensor assembly for detecting at least one analyte in a body fluid (see title, abstract, Figures 1-3), comprising: 
at least one sensor patch (see Figure 1 element 14), having 
at least one body mount configured for attachment to a body of a user (see Figures 1-3 element 8); and 
at least one sensor for detecting the at least one analyte in the body fluid, the at least one sensor having at least two electrodes configured for detecting the analyte, the at least one sensor further having at least two sensor contacts for electrically contacting the at least two electrodes, the at least one sensor being a transcutaneous sensor (see Figures 3, 5A-C, [0299]-[0300]); 
wherein the at least one sensor patch comprises a patch housing with a patch contour (see Figures 1-3 element 24); 
at least one electronics unit attachable to the at least one body mount (see Figures 1-3, 16), having at least one electronics component for one or more of controlling the detection of the at least one analyte or transmitting measurement data to another component (see Figure 14A-14B, [0266], [0267], [0470], [0478]), wherein the at least 
wherein the at least one electronics unit further comprises at least two electrical contacts (see Brister [0267]), wherein, in a mated state, in which the releasable mechanical connection between the at least one electronics unit and the at least one sensor patch is established by the connector, an electrical connection between the at least two sensor contacts and the at least two electrical contacts of the at least one electronics unit is established (see Brister [0267]). 
However, the limitation of the patch housing with a patch bayonet contour and the electronics unit housing having an electronics unit bayonet contour such that the patch bayonet contour and the electronics unit bayonet contour in conjunction form a bayonet connector configured for establishing the releasable mechanical connection between the at least one electronics unit and the at least one sensor patch is not directly taught.
Roper teaches a related system for attaching a monitoring unit onto a body attachment housing (see Figure 1A), where the desired feature to monitor is glucose and thus is analogous to the instant invention as it is in the same field of endeavor of blood glucose monitoring (see col. 2 lines 63-66), and teaches alternative configurations for mating electrical/monitoring units to the body attachment housing includes bayonet connections as opposed to preferred snap-fit (see col. 3 lines 44-col. 4 line 12. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 
Regarding claim 3, the limitations are met by Brister in view of Roper, where the combination inherently/implicitly teaches wherein in the mated state, the bayonet connector at least partially surrounds the electrical connection between the at least two sensor contacts and the 
Regarding claim 4, the limitations are met by Brister in view of Roper, where Brister teaches wherein the electrical connection between the at least two sensor contacts and the at least two electrical contacts of the electronics unit is established by at least one of: an electrically conductive rubber material; an anisotropic electrically conductive rubber material; a Zebra connector; an electrically conductive spring contact; a flexible printed circuit connector; a contact pin (see element 28 contacts, read on contact pin).
Regarding claim 5, the limitations are met by Brister in view of Roper, where Brister teaches further including a flexible printed circuit connector (flexible printed circuit connector interpreted as connector used for mounting electronic devices on flexible substrate, such as flexible plastic substrates, or vice versa. see entire document, especially Figures 4, 7 sensor 32 plugged into connector 26, connector 26 within base 24 which is formed at least partially from a flexible material [0269]), wherein the at least one sensor is plugged into the flexible printed circuit connector (see Figures 4, 7 sensor 32 plugged into connector 26, wherein such connects to electronic unit 16 which can include circuit board [0266]), wherein an electrical connection is directly or indirectly established between the flexible printed circuit connector and the 
Regarding claim 6, the limitations are met by Brister in view of Roper, where Brister teaches further including an at least one circuit board, wherein the electrical connection is indirectly established between the flexible printed circuit connector and the electronics unit via at least one circuit board (reasonably reads on the electronic unit containing a circuit board, see [0267]). In addition, the instant specification admits such is common and thus would have been obvious to one of ordinary skill in the art per applicant admission for typical usage of such element as is being claimed (“A flexible printed circuit connector, also referred to as an FPC connector, is a connector which is typically used for interconnecting one or more flexible circuit boards or flexible cables. As an example, these types of connectors may be used for mounting electronic devices on flexible substrate, such as flexible plastic substrates, or vice versa.”).
Regarding claim 7, the limitations are met by Brister in view of Roper, where the combination inherently/implicitly teaches wherein in a mated state, in which the releasable mechanical connection between the at least one electronics unit and the at least one sensor patch is established by the bayonet connector, the at least one electronics unit is pressed onto the at least one sensor patch or vice versa, by means of the bayonet connector (see Brister Figures 1-3, 12A-C, see Roper bayonet connection as explained in rejection of claim 1). It would have been 
Regarding claims 8 and 17 the limitations are met by Brister in view of Roper, where Brister teaches wherein the sensor assembly further comprises at least one sealing element configured for sealing off at least one region in between the at least one sensor patch and the at least one electronics unit when the releasable mechanical connection between, the electronics unit and the sensor patch is established (see Figure 4A element 26 including 34 and 36, [0270]).
Regarding claims 9 and 18, the limitations are met by Brister in view of Roper, where the combination teaches wherein the bayonet connector is configured to self-center the at least one sealing element when the releasable mechanical connection is formed (see Brister Figures 1-3, 26 is centered inside, see Roper bayonet connection as explained in rejection of claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bayonet connection contour mechanism for connecting the body worn unit with electric unit as an obvious substitution of one known connection mechanism for another yielding predictable results in order to releasably mate the two components together on a body surface.
Regarding claim 10, the limitations are met by Brister in view of Roper, where the combination teaches wherein the bayonet connector comprises at least one angled surface, wherein, when the releasable mechanical connection is formed, the at least one sealing element is pressed onto the at least one angled surface (see Brister Figure 3 element 26 rests on angled surface, see Roper bayonet connection as explained in rejection of claim 1). It would have been 
Regarding claim 11, the limitations are met by Brister in view of Roper, where Brister teaches wherein the at least one sensor is attached to at least one connector element, wherein the at least one connector element is connectable to the body mount (see Figures 6-7, insertion device). 
Regarding claim 12, the limitations are met by Brister in view of Roper, where Brister teaches the sensor assembly further comprising at least one slide, wherein the at least one slide is configured to hold the at least one connector element with the at least one sensor attached thereto and to connect the at least one connector element to the at least one body mount (see Figures 6-7, [0399]-[0403] sliding components in insertion device for sensor insertion when connected to mount).
Regarding claim 13, the limitations are met by Brister in view of Roper, where Brister teaches wherein the sensor assembly further comprises at least one insertion device for at least partially inserting the at least one sensor into a body tissue of the user, wherein the at least one slide is part of the at least one insertion device and wherein the at least one insertion device is configured for moving the at least one slide towards the body mount during insertion (see Figures 6-7, [0399]-[0403] sliding components in insertion device for sensor insertion when connected to mount).
Regarding claim 14, Brister teaches a sensor patch for use in a sensor assembly comprising: 

at least one sensor for detecting the at least one analyte in the body fluid, the at least one sensor having at least two electrodes configured for detecting the at least one analyte, the at least one sensor further having at least two sensor contacts for electrically contacting the electrodes, the at least one sensor being a transcutaneous sensor (see Figures 3, 5A-C, [0299]-[0300]),
wherein the at least one sensor patch comprises a patch housing with a patch contour for establishing a releasable mechanical connection between the electronics unit and the at least one sensor patch (see Figures 1-3 element 24);
However, the limitations of a patch bayonet contour is not directly taught.
Roper teaches a related system for attaching a monitoring unit onto a body attachment housing (see Figure 1A), where the desired feature to monitor is glucose and thus is analogous to the instant invention as it is in the same field of endeavor of blood glucose monitoring (see col. 2 lines 63-66), and teaches alternative configurations for mating electrical/monitoring units to the body attachment housing includes bayonet connections as opposed to preferred snap-fit (see col. 3 lines 44-col. 4 line 12. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."), and teaches that the two components connecting have shapes designed to allow such removable attachment together (see col. 3 lines 44-53 “An essential component of the system of the invention is a device (20) for attaching the measuring device (10) to the surface of the tissue from where it can be removed again without causing any damage. To ensure reliable positioning 
Regarding claim 15, Brister teaches an electronics unit for use in a sensor assembly comprising 
at least one electronics component for one or more of controlling the detection of the analyte or transmitting measurement data to another component (see Figure 14A-14B, [0266], [0267], [0470], [0478]), 
wherein the at least one electronics unit further comprises an electronics unit housing having an electronics unit contour for establishing a releasable mechanical connection between the at least one electronics unit and the at least one sensor patch (see Figures 1-3 housing of 16 contour/shape.[0044], [0103], [0267], [0447]),
wherein the at least one electronics unit further comprises at least two electrical contacts (see Brister [0267]) , wherein, in a mated state, in which the releasable mechanical connection between the at least one electronics unit and the at least one sensor patch is established by the 
However, the limitation of the electronics unit housing having an electronics unit bayonet contour is not directly taught.
Roper teaches a related system for attaching a monitoring unit onto a body attachment housing (see Figure 1A), where the desired feature to monitor is glucose and thus is analogous to the instant invention as it is in the same field of endeavor of blood glucose monitoring (see col. 2 lines 63-66), and teaches alternative configurations for mating electrical/monitoring units to the body attachment housing includes bayonet connections as opposed to preferred snap-fit (see col. 3 lines 44-col. 4 line 12. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."), and teaches that the two components connecting have shapes designed to allow such removable attachment together (see col. 3 lines 44-53 “An essential component of the system of the invention is a device (20) for attaching the measuring device (10) to the surface of the tissue from where it can be removed again without causing any damage. To ensure reliable positioning of the measuring device, the attachment device has components whose shape is made to match components of the measuring device. As understood in the invention, all those component pairs are suitable which allow reproducible removal and attachment of a sample with a high degree of positioning accuracy”) which when modifying Brister, which suggests different connections to snap fit (see [0447]), with such features of Roper reasonably teaches the claimed features that the electronics unit housing having an electronics unit bayonet contour. It would have been obvious 
Regarding claim 16, Brister teaches a method for producing a sensor assembly for detecting at least one analyte in a body fluid (see title, abstract, Figures 1-3), the method comprising: 
providing at least one sensor patch (see Figure 1 element 14), having 
at least one body mount configured for attachment to a body of a user (see Figures 1-3 element 8); and 
at least one sensor for detecting the at least one analyte in the body fluid, the at least one sensor having at least two electrodes configured for detecting the at least one analyte, the at least one sensor further having at least two sensor contacts for electrically contacting the electrodes, the at least one sensor being a transcutaneous sensor (see Figures 3, 5A-C, [0299]-[0300]); 
wherein the at least one sensor patch comprises a patch housing with a patch contour (see Figures 1-3 element 24);
providing at least one electronics unit attachable to the at least one body mount (see Figures 1-3, 16), the at least one electronics unit having at least one electronics component for one or more of controlling the detection of the at least one analyte or transmitting measurement data to another component (see Figure 14A-14B, [0266], [0267], [0470], [0478]), wherein the at least one electronics unit further comprises an 
establishing a releasable mechanical connection between the at least one electronics unit and the at least one sensor patch by using a connector formed by the patch contour and the electronics unit contour (see Figures 1-3, [0044], [0103], [0267], [0447]),
the at least one electronics unit further comprising at least two electrical contacts (see Brister [0267]), wherein, in a mated state, in which the releasable mechanical connection between the at least one electronics unit and the at least one sensor patch is established by the connector, an electrical connection between the at least two sensor contacts and the at least two electrical contacts of the at least one electronics unit is established (see Brister [0267]);
However, the limitation of the patch housing with a patch bayonet contour, the electronics unit housing having an electronics unit bayonet contour, and that the establishing the releasable mechanical connection between the electronics unit and the sensor patch by is by using a bayonet connector formed by the patch bayonet contour and the electronics unit bayonet contour are not directly taught.
Roper teaches a related system for attaching a monitoring unit onto a body attachment housing (see Figure 1A), where the desired feature to monitor is glucose and thus is analogous to the instant invention as it is in the same field of endeavor (see col. 2 lines 63-66), and teaches alternative configurations for mating electrical/monitoring units to the body attachment housing includes bayonet connections as opposed to preferred snap-fit (see col. 3 lines 44-col. 4 line 12. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 
Regarding claim 19, the limitations are met by Brister in view of Roper, where the combination teaches wherein the at least one sealing element is part of at least one element selected from the group consisting of the patch bayonet contour and the electronics unit bayonet 
Regarding claim 20, the limitations are met by Brister in view of Roper, where Brister teaches wherein one element selected from the group consisting of the patch housing and the patch bayonet contour comprises at least one sealing element configured for sealing off at least one region in between the sensor patch and the electronics unit when the releasable mechanical connection between the electronics unit and the sensor patch is established (see Figure 4A element 26 including 34 and 36, [0270]).
Regarding claim 21, the limitations are met by Brister in view of Roper, where Brister teaches wherein one element selected from the group consisting of the electronics unit housing and the electronics unit bayonet contour comprises at least one sealing element configured for sealing off at least one region between the sensor patch and the electronics unit when the releasable mechanical connection between the electronics unit and the sensor patch is established (interpreted as structure present and in contact with the housing when the intended situation is met: see entire document, especially [0068], [0285] In the illustrated embodiment of FIG. 4A, the sealing member 36 is formed with a raised portion 37 surrounding the contacts 28. The raised portion 37 enhances the interference fit surrounding the contacts 28 when the electronics unit 16 is mated to the mounting unit 14. Namely, the raised portion surrounds each contact and presses against the electronics unit 16 to form a tight seal around the electronics unit. However, a variety 
Regarding claim 22, the limitations are met by Brister in view of Roper, where Brister teaches wherein at least one region in between the sensor patch and the electronics unit is sealed off by at least one sealing element of the sensor assembly when the releasable mechanical connection between the electronics unit and the sensor patch is established (see Figure 4A element 26 including 34 and 36, [0270]).
Regarding claim 23, the limitations are met by Brister in view of Roper, where Brister teaches a sealing element wherein, in the mated state, a seal is formed surrounding the at least two sensor contacts and the at least two electrical contacts of the at least one electronics unit (see entire document, especially Figure 4A element 26 including 34 and 36, [0270], [0068], [0285] In the illustrated embodiment of FIG. 4A, the sealing member 36 is formed with a raised portion 37 surrounding the contacts 28. The raised portion 37 enhances the interference fit surrounding the contacts 28 when the electronics unit 16 is mated to the mounting unit 14. Namely, the raised portion surrounds each contact and presses against the electronics unit 16 to form a tight seal around the electronics unit. However, a variety of alternative sealing member configurations are described with reference to FIGS. 4D to 4H, below. [0286]).

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 10/18/2021.
Applicant’s arguments regarding the claim objections have been fully considered and are partially persuasive due to the amendments to the claims; however, the amendments have resulted in new objections and rejections as presented above.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are partially persuasive due to the amendments to the claims; however, the amendments have necessitated new grounds of rejections as presented above.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection relies upon the teaching of the art for alternative connections to snap fits using the KSR rationale of obvious substitution as presented in the rejections. Applicant argues that Roper teaches away from bayonet connectors. The examiner respectfully disagrees. This aspect was preemptively addressed in the rejection, the preferred embodiment does not teach away: “teaches alternative configurations for mating electrical/monitoring units to the body attachment housing includes bayonet connections as opposed to preferred snap-fit (see col. 3 lines 44-col. 4 line 12. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections are respectfully maintained as updated to account for new/amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791